DETAILED ACTION
The following is an examiner’s amendment and notice of allowance in response to Applicant’s request for consideration filed February 1, 2021, amendment filed February 1st and interview held with Mr. John Spangenberger on January 19, 2021.  Applicant’s February 1st amendment amended claims 1, 16-18, 21, 22 and canceled claim 7.  Currently Claims 1-7 and 8-22 are pending and allowed herein.  Claims 1, 16 and 18 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 


Response to Amendment
	The 35 U.S.C. 112(a) rejection of claims 17, 21 and 22 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 101 rejection of claims 1-6 and 8-22 in the previous office action is withdrawn in response to Applicant's amendment filed February 1st and examiner's amendment below.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. John Spangenberger on February 19, 2021.  Claims 1-3, 13, 16, and 18 are amended below.

Amendments to the Claims:
	This listing of claims will replace all prior versions and listings of claims in this application.  
(currently amended) A method for visualizing flow direction in a distribution network, comprising:
receiving, on a hardware device including a processor, Geographic Information System (GIS) data corresponding to the distribution network from a GIS database, the distribution network including equipment to facilitate distribution of a commodity over a distribution area, and the GIS data including information relating to distribution of the commodity; 
receiving, at the hardware device from a communication network, sensor data from one or more sensors in the distribution network, the sensor data including first sensor data and second sensor data;
generating, on the hardware device, commodity vectorized measurement (CVM) data indicative of at least a direction of a flow of the commodity over the distribution area based, at least in part, on a comparison of a current measurement value of the commodity to a previous measurement value of the commodity, the comparison being based on the first sensor data; 
dynamically displaying, by the hardware device, the CVM data on a geographic map display of a client display device, the geographic map display including imagery representative of the distribution network contained in the GIS data, wherein the CVM data is represented by an animation on the geographic map display, the animation including the flow direction of the commodity and a flow rate of the commodity;
controlling, over the communication network by the hardware device, one or more control devices coupled to the equipment to facilitate the distribution of the commodity over the distribution area to control the flow of the commodity over the distribution area indicated by the CVM data; and
, by the hardware device, second CVM data on the geographic map display of the client display device based on the second sensor data.  

 (currently amended) The method of claim 1, wherein the sensors are configured to measure one or more parameters associated with distribution of the commodity and in response thereto generate the sensor data, and wherein generating commodity vectorized measurement data includes:

determining the current measurement value of the commodity based on the sensor data; and
generating commodity vectorized measurement data indicative of at least a flow direction of the commodity over the distribution area based, at least in part, on a comparison of the current measurement value of the commodity to the previous measurement value of the commodity contained in the GIS data.

(currently amended) The method of claim 1, wherein generating commodity vectorized measurement data includes:
receiving, at the hardware device from a communications network, third sensor data from the one or more sensors in the distribution network at a first time, wherein the sensors are configured to measure one or more parameters associated with distribution of the commodity and in response thereto generate the third sensor data; 
determining a first measurement value of the commodity based on the third sensor data received at the first time;
receiving, at the hardware device from the communications network, fourth sensor data from the one or more sensors at a second time after the first time,
determining a second measurement value of the commodity based on the fourth sensor data received at the second time; and
generating commodity vectorized measurement data indicative of at least a flow direction of the commodity over the distribution area based, at least in part, on a comparison of the second measurement value to the first measurement value, wherein the second measurement value corresponds to the current measurement value and the first measurement value corresponds to the previous measurement value, and wherein the first sensor data includes the third sensor data and the fourth sensor data.

(original) The method of claim 3, wherein the parameters associated with distribution of the commodity include a state of the equipment used to distribute the commodity.  

(original) The method of claim 1, wherein dynamically displaying the commodity vectorized measurement data comprises:
identifying portions of the distribution network that are of interest; and
dynamically displaying the commodity vectorized measurement data on the geographic map display for the identified portions of interest.

(original) The method of claim 1, wherein dynamically displaying the commodity vectorized measurement data comprises:
dynamically displaying the commodity vectorized measurement data on the geographic map display for select portions of the distribution network to distinguish the select portions of the distribution network from other portions of the distribution network.

(canceled)

(previously presented) The method of claim 1, wherein the animation includes animated line graphics.

(original) The method of claim 8, wherein the animated line graphics have an associated direction of motion, and the direction of motion is related to the flow direction of the commodity.

(original) The method of claim 8, wherein the animated line graphics have an associated rate of motion, and the rate of motion is related to a measured flow rate of the commodity, a measured pressure level of the commodity, or a measured energy level of the commodity.

(previously presented) The method of claim 10, wherein the measured flow rate of the commodity is determined based, at least in part, on the comparison of the current measurement value of the commodity to the previous measurement value of the commodity.

(previously presented) The method of claim 1, wherein at least one characteristic associated with the animation is based on any one of: the flow direction of the commodity, a measured 

(currently amended) The method of claim 1, wherein dynamically displaying the commodity vectorized measurement data comprises:
identifying a platform of [[a]] the client device on which the geographic map is to be displayed; 
generating the geographic map and the animation using a graphics library associated with the identified platform; and  
presenting the geographic map and the animation on a display of the client device.

(original) The method of claim 1, further comprising:
analyzing performance of the distribution network based, at least in part, on the commodity vectorized measurement data; and
providing an indication of the distribution network performance on the geographic map display.

(original) The method of claim 1, wherein the distribution network includes any one of: an electrical distribution network, a gas distribution network, a water distribution network, or a telecom distribution network, and wherein the commodity includes any one of: electric power, gas, water, or telecom data, and wherein the equipment includes at least one of: a power line, a pipeline, and a cable.

(currently amended) A system for managing a distribution network, comprising;
a memory; and
a processor coupled to the memory, the processor and the memory configured to:
receive, by the processor, Geographic Information System (GIS) data corresponding to the distribution network from a GIS database, the distribution network including equipment to facilitate distribution of a commodity over a distribution area, and the GIS data including information relating to distribution of the commodity; 
receive, by the processor from a communication network, sensor data from one or more sensors in the distribution network, the sensor data including first sensor data and second sensor data;
generate, by the processor, commodity vectorized measurement data indicative of at least a direction of a flow of the commodity over the distribution area based, at least in part, on a comparison of a current measurement value of the commodity to a previous measurement value of the commodity, the comparison being based on the first sensor data;
, by the processor, the commodity vectorized measurement data on a geographic map display of a client display device, the geographic map display including imagery representative of the distribution network contained in the GIS data, wherein the commodity vectorized data is represented by an animation on the geographic map display, the animation including the flow direction of the commodity and a flow rate of the commodity;
control, over the communication network by the processor 
dynamically display, by the processor subsequent to controlling the one or more control devices to control the flow of the commodity over the distribution area indicated by the CVM data, second CVM data on the geographic map display of the client display device based on the second sensor data.

(previously presented) The system of claim 16, wherein the processor and the memory are further configured to: 
automatically control at least one component of the distribution network based on the commodity vectorized measurement data.

(currently amended) A method for visualizing flow direction in a distribution network, comprising:
receiving, over a communication network on a hardware device including a processor, Geographic Information System (GIS) data corresponding to the distribution network from a GIS database, the distribution network including equipment to facilitate distribution of a commodity over a distribution area, and the GIS data including information relating to distribution of the commodity; 
receiving, on the hardware device over the communication network, sensor data from one or more sensors in the distribution network, the sensor data including first sensor data and second sensor data;
generating, on the hardware device, commodity vectorized measurement (CVM) data indicative of at least a direction of a flow of the commodity over the distribution area based, at least in part, on the GIS data and a comparison of the first sensor data and second sensor data; 
dynamically displaying, by the hardware device, the CVM data on a geographic map display of a client display device, the geographic map display including imagery representative of the distribution network contained in the GIS data, wherein the CVM data is represented by an animation on the  including the flow direction of the commodity and a flow rate of the commodity;
controlling, over the communication network by the hardware device, one or more control devices coupled to the equipment to facilitate the distribution of the commodity over the distribution area to control at least one of the flow direction of the commodity or the flow rate of the commodity over the distribution area indicated by the CVM data; and
subsequent to controlling the one or more control devices to control at least one of the flow direction of the commodity or the flow rate of the commodity over the distribution area indicated by the CVM data, dynamically displaying, by the hardware device, second CVM data on the geographic map display of the client display device.

(original) The method of claim 18, wherein generating CVM data includes:
generating CVM data indicative of at least a flow direction of the commodity over the distribution area based, at least in part, on inferences from network topology of the distribution network and attributes of the equipment to facilitate distribution of the commodity, wherein the network topology and the equipment attributes are contained in the GIS data.

(original) The method of claim 19, wherein the equipment includes one or more pipes, and the equipment attributes include a diameter of the pipe.

(previously presented) The method of claim 1, further comprising controlling by the hardware device at least one component of the distribution network based on the CVM data. 

22.	(previously presented) The method of claim 18, further comprising controlling by the hardware device at least one component of the distribution network based on the CVM data.



ALLOWANCE
The following is a notice of allowance.  Claims 1-6 and 8-22 are pending and allowed herein.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination a system and method A method for visualizing flow direction in a distribution network, comprising: receiving, on a hardware device including a processor, Geographic Information System (GIS) data corresponding to the distribution network from a GIS database, the distribution network including equipment to facilitate distribution of a commodity over a distribution area, and the GIS data including information relating to distribution of the commodity; receiving, at the hardware device from a communication network, sensor data from one or more sensors in the distribution network, the sensor data including first sensor data and second sensor data; generating, on the hardware device, commodity vectorized measurement (CVM) data indicative of at least a direction of a flow of the commodity over the distribution area based, at least in part, on a comparison of a current measurement value of the commodity to a previous measurement value of the commodity, the comparison being based on the first sensor data; dynamically displaying, by the hardware device, the CVM data on a geographic map display of a client display device, the geographic map display including imagery representative of the distribution network contained in the GIS data, wherein the CVM data is represented by an animation on the geographic map display, the animation including the flow direction of the commodity and a flow rate of the commodity; controlling, over the communication network by the hardware device, one or more control devices coupled to the equipment to facilitate the distribution of the commodity over the distribution area to control the flow of the commodity over the distribution area indicated by the CVM data; and subsequent to controlling 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623